Citation Nr: 1221741	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  05-36 135	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an increased (compensable) rating for a scar on the dorsum of left foot.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1970 to January 1972.  He also reportedly had additional service in the reserves from 1976 to 1978, then in the National Guard from 1983 to 1987, and in the Air Force from 1990 to 1991.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A February 2004 rating decision denied the Veteran's petition to reopen his previously denied, unappealed, claim for service connection for bilateral hearing loss, whereas a November 2005 rating decision confirmed and continued the noncompensable (i.e., 0 percent) rating for a scar on the dorsum of his left foot.

In April 2010 the Board denied two other claims that also were on appeal, for service connection for a back disability and for depression, including as secondary to the back disability.  However, the Board instead remanded these two remaining claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  Specifically, the Board directed the RO/AMC provide Veterans Claims Assistance Act (VCAA) notice to comply with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), to notify the Veteran that he could have a videoconference hearing before the Board in lieu of an in-person hearing, and, depending on his response, to schedule a hearing in accordance with the type of hearing he requested.

The RO sent him the additional VCAA notice in May 2010, and in April 2012 he had a videoconference hearing before the undersigned Veterans Law Judge of the Board.


In this decision, because there is new and material evidence, the Board is reopening the claim for service connection for bilateral hearing loss.  Since, however, this claim requires still further development before being readjudicated on its underlying merits, the Board is then remanding this claim to the RO via the AMC.  The Board also is remanding the claim for a compensable rating for the scar on the dorsum of the left foot because it, too, requires further development before being decided on appeal.


FINDINGS OF FACT

1.  The claim for service connection for bilateral hearing loss initially was considered and denied on its underlying merits in a June 1975 decision.  The Veteran did not appeal that decision.

2.  That decision determined service connection was not warranted because he did not have the required diagnosis of bilateral hearing loss, either during service or since, and because there was no evidence of bilateral hearing loss directly or presumptively due to his military service.

3.  Other evidence since added to the file, however, is not cumulative or redundant of the evidence on file at the time of that earlier decision and raises a reasonable possibility of substantiating this claim for service connection for bilateral hearing loss.



CONCLUSIONS OF LAW

1.  The RO's June 1975 decision denying the Veteran's prior claim of service connection for bilateral hearing loss is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. §§ 5107, 5108; 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Since in this decision the Board is reopening the claim for bilateral hearing loss because there is new and material evidence, the Board need not determine whether there has been compliance with the notice and duty to assist provisions of the VCAA, at least insofar as apprising the Veteran of the specific reasons for the prior denial of this claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); VA Gen. Couns. Memo., para. 2, 3 (June 14, 2006).  This claim is being reopened, regardless.  He nevertheless was provided this Kent notice in May 2010, following and as a result of the Board remanding this claim in April 2010.  Moreover, the Board will be in a better position to determine whether there has been compliance with the remaining duty to notify and assist provisions of the VCAA once the additional development of this claim is completed following the Board's additional remand of this claim.  So a determination concerning that is being temporarily deferred.


II.  Whether there is New and Material Evidence to Reopen the Claim for Service Connection for Bilateral Hearing Loss

The RO first considered and denied this claim in a June 1975 rating decision because there was no evidence of bilateral hearing loss during service, within one year of the Veteran's separation from service, or even since service, as would have been confirmed by a then current diagnosis of this condition.

The RO sent him a letter in July 1975, so the next month, notifying him of that decision and apprising him of his procedural and appellate rights in the event he elected to appeal.  He did not however file a notice of disagreement (NOD), in response, so that decision became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

He filed the petition at issue to reopen this claim in July 2003.  However, given that this claim has been previously considered, denied, and not timely appealed, the threshold preliminary determination is whether there is new and material evidence since that prior decision to reopen this claim.

The February 2004 RO decision at issue in this appeal denied the petition to reopen this claim - concluding there was not new and material evidence because the Veteran still did not have a diagnosis of bilateral hearing loss for VA compensation purposes, meaning in accordance with the requirements of 38 C.F.R. § 3.385, as determined by the results of a January 2004 VA audiological examination.  Regardless, so, too, must the Board make this threshold preliminary determination, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits, i.e., on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen previously and finally denied claims); and VAOPGCPREC 05-92 (March 4, 1992).  See also Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant as further consideration of the claim is neither required nor permitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

If, on the other hand, there is new and material evidence, then the claim must be reopened and the former disposition reconsidered.  38 U.S.C.A. § 5108.

When determining whether a claim should be reopened, the Board performs a 
two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).


VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of the claim on any basis, so irrespective of whether a prior decision on the underlying merits or, instead, a prior petition to reopen.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption only applies when making a determination as to whether the evidence is new and material.  It does not apply when making a determination as to the ultimate credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 116 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  This phrase, "raises a reasonable possibility of substantiating the claim," does not create a third element for new and material evidence but was intended, instead, to provide guidance to VA adjudicators in determining whether submitted evidence meets the new and material requirements.  That is, the Board cannot require the evidence to be new, material, and raise a reasonable possibility of substantiating the claim.  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

In the prior June 1975 final and binding decision, the RO denied this claim because there was no evidence showing the Veteran had received the required diagnosis of bilateral hearing loss, either during or since his service, including within one year of his separation from service.  His service treatment records (STRs) did not contain mention of this diagnosis, including when examined for discharge from service, nor did the report of his May 1975 VA compensation examination - although he apparently reported having experienced tinnitus.  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  So, as the Court has explained, it is readily perceptible to even lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  Hearing loss, on the other hand, while also subject to lay observation insofar as the Veteran being competent to say he was having difficulty hearing, has to be sufficiently severe to constitute an actual ratable disability for VA compensation purposes, so as mentioned must satisfy the threshold minimum requirements of § 3.385, although he need not necessarily have satisfied the requirements of this VA regulation while in service, or even within one year of his discharge, though he must at least have at some point since filing his claim.  See Hensley v. Brown, 5 Vet. App. 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).


Since that June 1975 decision, however, he has submitted additional VA treatment records dating from July 2003 to April 2007, which include a finding of "decreased hearing."  As importantly, he also was provided a VA audiological examination in May 2006, and his auditory puretone threshold levels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
20
35
35
LEFT
25
25
20
35
40

The average puretone threshold was 31 decibels for his right ear and 30 decibels for his left.  His speech discrimination scores were 94 percent, bilaterally.  According to 38 C.F.R. § 3.385, impaired hearing only will be considered a ratable disability when the auditory threshold in any of these frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

So the results of his May 2006 VA audiological evaluation confirm he now has this required level of hearing loss, bilaterally, as his puretone threshold levels for his right ear were greater than 26 decibels in the frequencies of 500, 1000, 3000, and 4000 Hertz, and his left ear had a puretone threshold level of 40 decibels in the 4000 Hertz frequency.

So unlike when the RO initially considered and denied this claim in June 1975, there is now competent evidence confirming he has a ratable bilateral hearing loss disability according to the threshold minimum requirements of this VA regulation.  And, as explained, the credibility of this additional evidence is presumed - albeit for the limited purpose of determining whether this evidence is new and material.  Justus, 3 Vet. App. 510, 513 (1992).  Moreover, as the Court also explained in Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), new evidence is sufficient reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of the disability at issue, even when this additional evidence is not enough to convince the Board to grant the claim.  See also Shade, 24 Vet. App. at 117.

This finding of new and material evidence does not mean this claim ultimately will be granted, only that it is deserving of further consideration on its underlying merits.  So to this extent, and this extent only, the appeal is being granted subject to the further development of this claim on remand.


ORDER

Because there is new and material evidence, the petition to reopen the claim for service connection for bilateral hearing loss is granted, subject to the further development of this claim on remand.


REMAND

Although the Board sincerely regrets the additional delay that will inevitably result from remanding these claims, rather than immediately deciding them on their merits, this additional development of these claims is necessary to ensure procedural due process and that there is a complete record upon which to decide these claims so the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The scar on the dorsum of the Veteran's left foot was last examined for VA compensation purposes in January 2004, so more than 8 years ago.  Additionally, the most recent VA treatment records in the file are from April 2007, so also from quite awhile ago, despite his assertions and hearing testimony that he continues to receive treatment for this disability, including from a VA doctor.

When further testifying concerning this disability during his April 2012 videoconference hearing before the Board, he said that he has pain coming up his leg that precludes prolonged standing and putting pressure on his left foot.  He also stated that his left foot is very weak and the scar "a little tender," with a tingling sensation, that he often has cramping of this foot as well, and that he cannot keep a job "for too long" because he continually needs to sit down and rest this foot, which has resulted in him being fired from at least two jobs on account of taking these breaks too often.

When, as here, a Veteran claims that his condition is worse than when last rated or examined, and the available evidence is too old for a proper evaluation of his disability, including insofar as assessing its current severity, VA's duty to assist includes providing him a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Veteran therefore needs to be reexamined to reassess the severity of this disability.  38 C.F.R. § 3.327(a) (2011).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, too, Green v. Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 1995).

His more recent treatment records also need to be obtained and considered.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of this additional evidence because it is generated within VA's healthcare system and therefore deemed to be in VA's possession, even if not physically in the file).

Turning next to his claim of entitlement to service connection for bilateral hearing loss, VA must provide an examination for a medical nexus opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Veteran was provided a VA compensation examination in January 2004, in connection with his petition to reopen this claim, and another examination more recently in May 2006.  The January 2004 examiner determined the Veteran had unilateral (left ear) sensorineural hearing loss, albeit insufficient hearing loss in this ear to be considered a ratable disability for compensation VA purposes, so not according to the threshold minimum requirements of 38 C.F.R. § 3.385.  That examiner also determined, however, this left ear hearing loss was more likely than not due to noise exposure while the Veteran was in the military, hence, linked the hearing loss in this ear to his service.

The results of the subsequent May 2006 VA examination determined the Veteran now has bilateral (i.e., left and right ear) hearing loss and, as explained, sufficient haring loss in each ear to be considered a ratable disability by VA standards, so according to the threshold minimum requirements of § 3.385.  However, unlike the prior VA compensation examiner, this additional examiner concluded it was not at least as likely as not that the Veteran's bilateral hearing loss had its onset while he was on active military duty or within one year from the date he was released from military service.  As the basis for this unfavorable opinion, this additional examiner pointed out the Veteran's STRs did not show hearing loss.


In establishing entitlement to service connection, however, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 have been demonstrated during service, or even within the one-year presumptive period following discharge, although a hearing loss disability by these standards of § 3.385 must be currently present to have a ratable disability.  If, as here, there is current ratable hearing loss disability, then service connection is possible if this current disability can be adequately linked to the Veteran's military service as opposed to other unrelated factors.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.  It therefore is possible to show entitlement to service connection for hearing loss even where the initial diagnosis of hearing loss was not until after service.  38 C.F.R. § 3.303(d).

The May 2006 VA examiner did not, however, take into consideration the Veteran's lay testimony of having sustained relevant injury - namely, acoustic trauma from repeated exposure to very loud noise during his military service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of 
in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  The May 2006 VA examiner also did not address the prior January 2004 VA examiner's determination that the left ear hearing loss is attributable to the Veteran's military service.

The Court has held that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one and allows the Board to weigh the opinion against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  In other words, the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Moreover, a Veteran is competent to report what occurred in service, such as exposure to artillery firings, because testimony regarding first-hand knowledge of a factual matter is competent.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  The Board inevitably will have to assess the credibility of his lay testimony concerning this, so not just his competency, in determining the ultimate probative value of his lay testimony.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).


Consequently, another VA compensation examination and opinion are needed concerning whether the Veteran's bilateral hearing loss is attributable to his military service - and, in particular, to his claimed noise exposure, as opposed to other unrelated factors.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability).

Lastly, following his active duty (AD) service from July 1970 to January 1972, the Veteran claims to have had additional service in the reserves from 1976 to 1978, in the National Guard from 1983 to 1987, and in the Air Force from 1990 to 1991.

He may be awarded service connection by showing that his hearing loss disability is the result of a disease or an injury incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Active military, naval, or air service includes not just AD, but also any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury (though not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24) , 106; 38 C.F.R. § 3.6(a), (d).

To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for other periods of service (e.g., the Veteran's prior period of AD) does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for him to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (though not disease) incurred or aggravated during INACDUTRA.  See Id.; Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

As already alluded to, certain diseases like organic diseases of the nervous system, including sensorineural hearing loss, are considered chronic (i.e., permanent), per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption also does not apply to ACDUTRA and INACDUTRA service, only AD.  The same is true of the presumptions of soundness and aggravation.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Moreover, National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316 , 502, 503, 504, or 505.  Id.

So it needs to be determined whether any of the Veteran's additional service also was on AD versus ACDUTRA or INACDUTRA.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Clarify whether the Veteran had additional service after January 1972 either on AD, ACDUTRA or INACDUTRA and, if he did, the exact dates and circumstances of this additional service.

2.  Ask that he identify the sources of the additional evaluation or treatment he has received since April 2007 for the scar on the dorsum of his left foot or associated disability or for his hearing loss, either from VA or elsewhere (privately, etc.).  This especially includes the additional treatment he purportedly has received for his left foot from VA, which he made reference to during his recent April 2012 videoconference hearing before the Board.  Obtain all identified records.  If the records identified are note in the possession of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.  Appropriately notify him of inability to obtain any identified records.  38 C.F.R. § 3.159(e)(1).

3.  Upon receipt of all additional records, schedule another VA compensation examination to reassess the severity of the scar on the dorsum of his left foot, including to determine the extent of all associated disability.  He is hereby advised that failure to report for this scheduled VA examination, without good cause, will have adverse consequences on this pending claim for a compensable rating for this disability.  38 C.F.R. § 3.655.

4.  Also schedule another VA audiological evaluation for further medical comment on the likelihood (very likely, as likely as not, or unlikely) his bilateral hearing loss is attributable to his military service and, in particular, to the repeated exposure to loud noise that he claims to have experienced during his service.  In making this necessary determination of causation, the VA examiner must address the Veteran's claimed injury in service - namely, his claim that he repeatedly was exposed to loud noise during his service.  The examiner must also consider and comment on the January 2004 VA examiner's determination that the left ear hearing loss evidenced during that examination is attributable to the Veteran's military service, so presumably to this noise exposure alleged.

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The VA examiner should remain mindful that, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  So the examiner cannot consider the absence of any treatment for hearing loss, such as in the STRs, as entirely determinative of whether the Veteran's current hearing loss dates back to his service or is related to or the result of his service.  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  This is not to say the examiner cannot consider the absence of any objective indication of hearing loss during service or within the one-year presumptive period after as one of the reasons or factors for disassociating any current hearing loss from service, just that this cannot be the only or sole reason for this conclusion.  But having said that, the examiner also must consider that the Veteran filed his initial claim for hearing loss relatively shortly after his discharge from service, although that initial claim was denied, so he at least complained of hearing loss relatively soon after his service had ended.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

5.  Ensure the reports of the examinations contain responses to the questions posed.  If not, take corrective action.  38 C.F.R. § 4.2.  See also Stegall v. West, 11 Vet. App. 268, 271 (1998) (indicating the Veteran is entitled, as a matter of law, to compliance with remand directives and that the Board, itself, commits error in failing to ensure this compliance).

6.  Then readjudicate the claim for service connection for bilateral hearing loss on a de novo basis, in light of the additional evidence.  Also readjudicate the claim for a higher (compensable) rating for the scar on the dorsum of the Veteran's left foot and all associated disability.  If these claims are not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


